Title: To Thomas Jefferson from Lucy Ludwell Paradise, 31 March 1789
From: Paradise, Lucy Ludwell
To: Jefferson, Thomas



Dear Sir
London March the 31st 1789

Your Excellency by this Post will recvd. two Letters. This I was obliged to write by it’s self, as it is a Letter only for your Excellencies private reading. Your Letter of the 24th. of Mar. arrived this day and as it is Five days a going, I thought proper, contrary to my first intention to answer it immediatly. Dr. Bancroft and myself wait for your Answer to his Last Letters however in the meantime I will trouble you with these few lines to tell you that the Two Creditors upon Ludgate Hill will not agree to any thing except we accept their terms, which is, to give us one third of the P[r]ofits of the Virginia Estate. Was I Mr. P. I should think myself in Duty bound to go again to Virginia and try, all, I could, to send over as fast as I could things that would pay all the Creditors and have a little ready Money left in case of Sickness &c &c &c. Indeed his going with your Excellency would be of very great Service to him, as from your Example, he would learn to live regularly, and Soberly. For me I can have no objection, as I am certain he will be happy to be always near you. But the Subject is so very delicate for me to determine, that whatever your Excellency shall think proper for him to do, will be well done. If we could get the Money Norton owes us, and if Virginia would, or could pay us what is in their Funds Clear, I am certain the Debts would easely be paid. By the Depreciation We have lost Virginia Money £26300 which brought into Sterling is almost £1500 besides our Negroes. If your Excellency will take the trouble to ask Wilkinson you will find, what I have told you to be true. But It was for my Countries Glory and I therefore submit. The Post Bell rings, and I must conclude. I am Dear Sir Your Excellencies Grateful and Much Obliged Humbl. Servt. and Friend,

Lucy Paradise

